Citation Nr: 1703269	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  08-32 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for plantar fasciitis of the right foot prior March 22, 2016 and entitlement to a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to September 1995 and from February 2004 to April 2005, to include service in Southwest Asia.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for residuals of a shell fragment wound to the right foot and assigned a 10 percent disability rating.  A decision by the Board in September 2012 recognized plantar fasciitis and talonavicular joint arthritis as separate disabilities resulting from the shell fragment wound to the right foot and determined that further development was needed to determine the proper disability rating.  The Board's February 2016 decision denied a higher rating for that disability, disposing of that element of the claim.  

A rating decision issued in April 2016 granted an increased disability rating of 20 percent for right foot plantar fasciitis, effective March 22, 2016.  The Veteran has continued his appeal, which includes the rating prior to March 22, 2016 and the rating since that date. 

In May 2011, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in November 2011, September 2012, May 2013, and February 2016, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1. Throughout the entire appeal period, the Veteran's right foot plantar fasciitis has been manifested by right foot pain accentuated on use and manipulation, equivalent to a severe disability of pes planus (flat foot).

2. The Veteran's right foot plantar fasciitis has not been manifested by a disability picture equivalent to one of profound disability of pes planus, to include extreme pain on the plantar surface, pronation, marked spasm of the Achilles tendon, or marked inward displacement.


CONCLUSIONS OF LAW

1. Throughout the rating period on appeal, the criteria for an initial 20 percent disability rating for plantar fasciitis of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2. The criteria for a disability rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In August 2006, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in August 2006, October 2008, December 2012, May 2014, and March 2016.  While the earlier examinations and opinions were deemed inadequate by the Board, there is no argument or indication that the March 2016 examination or opinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO assigned staged ratings for the Veteran's plantar fasciitis.  However, upon a full review of the evidence, the Board concludes that a single continuous rating is more appropriate.

There are several Diagnostic Codes that provide rating criteria for disabilities of the feet.  Plantar fasciitis is most frequently rated under Diagnostic Code 5276 which provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Additional foot disabilities for which VA provides compensation are hallux valgus, pes cavus, malunion or nonunion of the metatarsal bones, hammer toes, and hallux rigidus.  Inasmuch as the Veteran has not manifested symptoms or been diagnosed with any of these disabilities, the particulars of the Diagnostic Codes and rating criteria are not relevant. 

Facts and Analysis

Prior to March 22, 2016

On remand, the Veteran underwent a VA examination on March 22, 2016 to assess the symptoms relative to his plantar fasciitis of the right foot.  An increased disability rating of 20 percent has been awarded as of that date based on findings of pain on manipulation, accentuated; pain on use, accentuated; moderate symptoms of plantar fasciitis; pain on manipulation of the right foot; and, pain on use of the right foot.  

A review of the evidence of record shows that prior to the March 22, 2016, a clear delineation of symptoms between plantar fasciitis and talonavicular joint arthritis was not made.  However, the Veteran's report of symptoms and the discussion of these symptoms in the medical records do provide information necessary to evaluate a proper rating for plantar fasciitis since the date of claim in June 2006. 

At the August 2006 VA examination, the Veteran reported tenderness over the dorsum of the right foot and discomfort with certain pressure areas of the foot while running.  On examination he had pain to palpation over the deep dorsum of the right foot, as well as decreased sensation to pinprick and vibration, and pain with heel-toe walking.

At an October 2008 podiatry treatment visit, the Veteran reported pain in his right arch, particularly after prolonged standing.  At the December 2012 VA examination, the examiner described the Veteran's plantar fasciitis as moderate and the Veteran reported pain on use of the right foot.  At the May 2014 VA examination, the Veteran reported pain in the right arch, especially with prolonged standing or walking.  The examiner described the Veteran's plantar fasciitis as moderate in nature.

In light of the evidence discussed above, the Board finds that the symptoms of moderate plantar fasciitis, including pain on manipulation and use, have been manifested throughout the entire appeals period.  Inasmuch as these symptoms as discussed at the March 2016 VA examination provided the basis for the 20 percent disability rating, the Board finds that a 20 percent disability rating since the date of claim in June 2006 is appropriate here.  A rating higher than 20 percent is not warranted, as discussed more fully below.




After March 22, 2016

At the VA examination on March 22, 2016, the Veteran described moderately severe pain in the arch of his right foot.  This pain was accentuated on use and manipulation.  He had used orthotics on his right foot without any benefit.  On examination, the Veteran did not have extreme tenderness on the plantar surface of the right foot, marked pronation, decreased longitudinal arch, marked deformity of the right foot, bowing of the Achilles tendon, or alteration of the weight-bearing line.  He had pain on weight-bearing, pain on non-weight-bearing, and pain on locomotion.  However, the Veteran did not have pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The examiner described the Veteran's plantar fasciitis as moderate.

The requirements for a disability rating in excess of 20 percent under Diagnostic Code 5276 are pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  The March 2016 VA examination specifically stated that the Veteran did not have pronation, inward displacement, spasm of the Achilles tendon, or extreme tenderness of the plantar surfaces of the right foot.  In short, the evidence does not support a finding that the Veteran's right foot plantar fasciitis merits a disability rating in excess of 20 percent.  38 C.F.R. § 4.71a.
 
Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's service-connected disability of right foot plantar fasciitis is reasonably described by the respective rating criteria.  The Veteran's primary symptoms are right foot pain, accentuated on palpation and use, which is moderate in nature.  The Board finds that the schedular criteria (Diagnostic Code 5276) contemplate the Veteran's symptoms and disability pictures and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular ratings for all of the disabilities on appeal are adequate and referral for extraschedular consideration is not required with respect to any of the disabilities under 38 C.F.R. § 3.321 (b)(1).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


						(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to a 20 percent disability rating for plantar fasciitis of the right foot as of the date of claim is granted.

Entitlement to a disability rating in excess of 20 percent for plantar fasciitis of the right foot is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


